Title: From James Madison to Timothy Alden, 18 February 1824
From: Madison, James
To: Alden, Timothy


        
          Sir
          Montpellier Feby. 18. 1824
        
        I have recd. the Resolution of the Trustees of Alleghany College with the printed copy of its Library, as forwarded by you.
        The Trustees were not mistaken in the belief that it would give me pleasure to know that a learned Institution had been so promptly reared in so favorable a position, and under such happy auspices. No one who regards public liberty as essential to public happiness, can fail to rejoice at every new source of that intellectual and moral instruction without which liberty can neither last long, nor be fruitful of its proper blessings whilst it does last.
        The College may be very justly congratulated on the number and value of the Books so munificently contributed to its infant Library. I can not as yet say as much of an Institution which was commenced with us a few years

ago under the name of the Central College on the basis of private subscriptions, and which has since been adopted & endowed by the Legislature as a State University. Its present funds do but compleat the Buildings & provide for the introduction of Professors & Students. The indispensable furniture of a Library with that of an exemplifying apparatus exist only in our hopes, which rest on the wise policy and patriotic liberality which have thus far patronized the Institution.
        I pray you Sir to present my thanks to the Trustees for their polite attention, and my best wishes that their future exertions in the cause of useful Science, may be distinguished by all the success which is promised by the smiles from above on their past. With friendly respects
        
          James Madison
        
      